Citation Nr: 0415016	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 30, 2001, 
for a 100 percent rating for service-connected disability 
from anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from October 1968 to 
October 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama, awarded an increased rating of 100 
percent for the veteran's service-connected anxiety neurosis, 
effective from March 30, 2001.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

The veteran has service-connected disability from anxiety 
neurosis that, pursuant a decision by the Board in December 
1996, was rated by the RO in a January 1997 rating decision 
at 10 percent during the period from October 1971 to April 
1993, and 50 percent from April 1993.  The veteran contends 
that he was dissatisfied with that decision and that he filed 
a notice of disagreement.  

In a July 2001 rating decision, the RO awarded a rating of 
100 percent for anxiety neurosis, effective from March 30, 
2001.  The veteran contends that the effective date of the 
award of the 100 percent rating should be October 12, 1971, 
that is, the date of the day following his separation from 
service.

The RO has determined that the claim upon which an increased 
rating was awarded was filed by the veteran on March 30, 
2001.  The veteran contends that he filed a claim for an 
increased rating on an earlier date.  The veteran's 
representative argued that a report of a VA hospitalization 
indicated that the veteran was unemployable as of that time 
due to his service-connected disability from anxiety 
neurosis.

The veteran testified before the undersigned Veterans Law 
Judge in October 2003.  He asserted that he had been treated 
at VA medical centers in Tuscaloosa and Birmingham, Alabama, 
and that he had been treated by a private physician in 
Tuscaloosa, Alabama through VA.  The record contains some 
records from these VA facilities, but it is not clear from 
the record whether all the pertinent VA treatment records are 
in the veteran's claims folder.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all records of 
treatment of the veteran's psychiatric 
disorder at the VA facilities in 
Birmingham and Tuscaloosa, Alabama since 
1996.  

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the applicable law and 
legal precedent.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
earlier effective date for a 100 percent 
rating for his service-connected 
disability from anxiety neurosis.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




